As filed with the Securities and Exchange Commission on March 9, 2012 Registration No.333-50764 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Post-Effective Amendment No.1 To Form S-8 Registration Statement Under The Securities Act of 1933 Mango Capital, Inc. (formerly MangoSoft, Inc.) (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0543565 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 108 Village Square, Suite 315 Somers, New York10589 (914) 669-5333 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) MangoSoft, Inc. 1999 Incentive Compensation Plan (Full Title of Plan) Dennis M. Goett Chief Executive Officer Mango Capital, Inc. 108 Village Square, Suite 315 Somers, New York10589 (914) 669-5333 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Wolfgang Heimerl, Esq. Heimerl Law Firm 32 Dumont Road Post Office Box 964 Far Hills, NJ 07931 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer, " "accelerated filer" and "smaller reporting company" in Rule 12b2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 (the “Post-Effective Amendment”) relates to the Registration Statement on Form S-8 (Registration No. 333-50764) filed by Mango Capital, Inc. (the “Company”) on November 27, 2000 (the "Registration Statement") registering 8,000,000 shares of common stock of the Company, par value $.001 per share, for issuance in connection with the 1999 MangoSoft, Inc. Incentive Compensation Plan. This Post-Effective Amendment is being filed solely to deregister any and all securities previously registered under the Registration Statement that remain unsold as of the date of this Post-Effective Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned thereunto duly authorized in Somers, New York, on March 9, 2012. MANGO CAPITAL, INC. (formerly MangoSoft, Inc.) By: /s/Dennis M. Goett Name:Dennis M. Goett Title: Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 has been signed by the following persons in their capacities shown on the dates indicated. Signature Title Date /s/ Dennis M. Goett Chief Executive Officer and Director March 9, 2012 Dennis M. Goett (Principal Chief Executive Officer) /s/ Joseph Luminoso Director March 9, 2012 Joseph Luminoso
